Exhibit 10.03
 
OUTBACK STEAKHOUSE INTERNATIONAL
Amendment To Officer Employment Agreement


THIS AMENDMENT TO OFFICER EMPLOYMENT AGREEMENT (“Amendment”) is entered into by
and among OUTBACK STEAKHOUSE INTERNATIONAL, L.P., a Georgia limited partnership
(the “Company”), and GREG L. WALTHER (the “Employee”) executed this 26th day of
July, 2006, to be effective for all purposes as of January 25, 2006.


WHEREAS, the Company employed Employee as Chief Financial Officer of the Company
pursuant to that certain Officer Employment Agreement May 1, 2002 (the
“Employment Agreement”); and


WHEREAS, the parties hereto desire to enter into this Amendment in order to
change the Employment Agreement to reflect that the Company has promoted the
Employee to Chief Administrative Officer of the Company.


NOW, THEREFORE, intending to be legally bound, for good consideration, receipt
of which is acknowledged, the parties hereby agree as follows:


1.  Recitals. The parties acknowledge and agree that the above recitals are true
and correct and incorporated herein by reference.
 
      2.  Change of Employee’s Title. The parties acknowledge and agree that all
references in the Employment Agreement to the Employee being employed as Chief
Financial Officer of the Company are hereby amended to state that the Employee
is employed as Chief Administrative Officer of the Company effective January 25,
2006.


3.  Ratification. All other terms of the Employment Agreement as amended hereby
are hereby ratified and confirmed by each party.


IN WITNESS WHEREOF, the parties have executed this Amendment effective as set
forth above.
 

 
“COMPANY”
    Attest: OUTBACK STEAKHOUSE   INTERNATIONAL, L.P., a Georgia, limited  
partnership        By:    OSI INTERNATIONAL, INC., a            Florida
corporation     By:  /s/ Joseph J. Kadow__________________           By:  /s/
Michael W. Coble_________________         Joseph J. Kadow, Secretary          
Michael W, Coble, President

 
 

WITNESSES:
“EMPLOYEE”
        __________________________________ /s/ Greg L. Walther________________  
GREG L. WALTHER
__________________________________
 
 
     

1 of 1